 436
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 56
 
TD Barton Foods LLC d/b/a C
-
Town Supermarket 
and
 
United Food and Commercial Workers U
n-
ion, Local 328, AFL

CIO, CLC.  
Cases 01

CA

061241, 01

CA

063902, and 01

CA

067404
 
June 
13
, 2012
 
DECISION AND ORDER
 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On March 7, 2012,
 
Administrative Law Judge Robert 
A. Ringler issued the attached decision.  The Acting 
General Counsel filed a limited exception, a supporting 
brief, and a brief supporting the judge

s de
cision.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exception and briefs and has decided to 
affirm the judge

s rulings, find
ings, and conclusions
1
 
and 
to adopt the judge

s recommended Order as modified 
below.
2
 
A
MENDED 
C
ONCLUSIONS OF 
L
AW
 
Substitute the following as Conclusion of Law 12 and 
renumber the subsequent conclusion accordingly.
 

12.  The Respondent violated Section 8(a)
(1) and (5) 
of the Act by unilaterally reducing the work hours of unit 
employees without prior notice to and bargaining with 
the Union during the period between August 2011 and 
the sale of its supermarket in November 2011.

 
A
MENDED 
R
EMEDY
 
In addition to th
e remedies provided for in the judge

s 
decision, we shall order the Respondent to make unit 
employees whole
 
for any losses suffered as a result of 
unilaterally reducing their work hours.  The make
-
whole 
remedy shall be computed in accordance with 
Ogle Pr
o-
                                        
                  
 
1
 

Acting General Counsel filed only a limited exception, based on the 

recommended Order and notice addressing the uncon
tested finding that 
the Respondent violated Sec. 8(a)(5) by unilaterally reducing the work 
hours of unit employees.  We shall make the requested changes.  
In
 
all 

s-
position of the complaint

note that, although the Acting General Counsel raised the issue of the 
continued viability of 
Bethlehem Steel Co.
, 136 NLRB 1500 (1962), 

on th
at precedent.  Accordingly, the merits of 
Bethlehem Steel
 
and its 
progeny is not an issue before the Board in this case.
 
2
 
In accordance with his dissenting view in 
Kadouri International 
Foods, Inc.
, 356 NLRB No. 148, slip op. at 1
 
fn. 1 (2011), Member 
Hay
es would delete that portion of the judge

s recommended effects 
bargaining remedy requiring that the minimum backpay due employees 
should not be less than 2 weeks

 
pay, without regard to actual losses 
incurred, and would limit the remedy only to those empl
oyees who 
were adversely affected by the Respondent

s unlawful action.
 
t
ection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with interest at the rate prescribed in 
New Horizons
,
 
283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center
, 
356 NLRB 
6
 
(2010), enf. denied on other gr
ounds sub 
nom. 
Jackson Hospital Corp. v. NLRB
, 647 F.3d 1137 
(D.C. Cir. 2011).
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified below, and orders that t
he Respondent, 
TD Ba
r-
ton Foods LLC d/b/
a C
-
Town Supermarket,
 
Pawtucket, 
Rhode Island
, its officers, agents, successors, and a
s-
signs, shall take the action set forth in the Order as mod
i-
fied.
 
1.  Substitute the following for 1(h), and reletter the 
subsequent paragraph.
 

(h)
 
Failing and refusing to bargain in good faith with 
the Union by reducing the work hours of unit employees, 
without first affording the Union notice and a reasonable 
opportunity to bargain over their reduced work hours.

 
2.  Substitute the following for 2(c
), and reletter the 
subsequent paragraphs.
 

(c) Make whole the unit employees for any losses su
f-
fered as a result of unilaterally reducing their work hours, 
in the manner set forth above in the remedy section of 
this decision.

 
3.  Substitute the attached 
notice for that of the admi
n-
istrative law judge.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law a
nd has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage
 
in any of these protected 
activities.
 
 
W
E WILL NOT
 
do anything that interferes wit
h these 
rights.  Specifically,
 
W
E WILL NOT
 
fail and refuse to bargain collectively 
with the Union by failing to recognize it as the exclusive 
collective
-
bargaining represent
ative of employees in the 
 C
-
TOWN SUPERMARKET
 
437
 
following appropriate unit: all employees performing 
work covered under the 2008

2011 collective
-
bargaining 
agreement between TD Barton Foods LLC d/b/a C
-
Town 
Supermarket and the Union.
 
W
E WILL NOT
 
refuse to provide the Union with
 
reques
t-
ed information that is relevant and necessary to the pe
r-
formance of its duties as the exclusive representative of 
the unit.
 
W
E WILL NOT
 
fail to bargain in good faith with the U
n-
ion concerning the effects on the unit of our decision to 
sell the supe
rmarket.
 
W
E WILL NOT
 
fail to bargain in good faith with the U
n-
ion by laying off unit employees, without first affording 
it notice and a reasonable opportunity to bargain about 
their layoffs.
 
W
E WILL NOT
 
fail to bargain in good faith with the U
n-
ion by reduc
ing the work hours of unit employees, wit
h-
out first affording it notice and a reasonable opportunity 
to bargain over their reduced work hours.
 
W
E WILL NOT
 
discriminate against employees in regard 
to layoff, in order to discourage their membership and 
activ
ities on behalf of the Union or any other labor o
r-
ganization.
 
W
E WILL NOT
 
refuse to bargain collectively with the 
Union by failing to remit dues and initiation fees r
e-
quired by the collective
-
bargaining agreement, or by la
y-
ing off unit employees out of ord
er, in violation of the 
collective
-
bargaining agreement

s layoff and seniority 
procedures.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 
W
E WILL 
give 
the Union the information sought in its 
June 24 and November 10, 2011 letters.
 
W
E WILL
, upon request, bargain in good faith with the 
Union about the effects on unit employees of our dec
i-
sion to sell the supermarket and lay off unit employees.
 
W
E WILL 
pay to the unit employees their normal wages, 
with interest, for the period of time described in the 

Remedy

 
section of the administrative law judge

s dec
i-
sion, as adopted by the Board. 
 
W
E WILL 
make the unit employees whole, with interest, 
for any losses
 
suffered as a result of unilaterally reducing 
their work hours.
 
W
E WILL 
make Juan Gomez, Nelson L. Gomez, Miguel 
Orellana, Julio V. Sierra, Geraldo Nolasco Maldonado, 
Carlos David Santos, Maria Ramirez, Gillermina V
e-
nancia Ramos, and Isabel Gomes whole, w
ith interest, 
for any loss of pay caused by of their unlawful layoffs.
 
W
E WILL 
remit to the Union dues and initiation fees r
e-
quired by the collective
-
bargaining agreement, with i
n-
terest on these sums, for the period running from April 
30 to July 31, 2011.
 
TD
 
B
ARTON 
F
OODS 
LLC
 
D
/
B
/
A 
C
-
T
OWN 
S
UPERMARKET
 
 
Elizabeth Vorro, Esq., 
for the Acting General Counsel.
 
Christopher Bijesse, Esq. (Law Office of Christopher Bijesse), 
for the Respondent.
 
Betsy Ehrenberg, Esq
. (Pyle Rome Ehrenberg PC)
, 
for the 
Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
R
OBERT 
A.
 
R
INGLER
, Administrative Law Judge.  On D
e-
cember 13, 2011, this case was heard in Cranston, Rhode I
s-
land.  On July 14, 2011, the original charge in this proceeding 
was filed by the United Food and Commercial Workers 
Union, 
Local 328, AFL

CIO, CLC (the Union) against TD Barton 
Foods LLC d/b/a C
-
Town Supermarket (TD Barton or the R
e-
spondent).
1
  
The Union represented a bargaining unit of service 
employees (the unit), who were employed by TD Barton at its 
Pawtucket, Rhode
 
Island supermarket, prior to the store being 
placed under a receivership and liquidated.
 
On December 12, 2011,
2
 
a second amended complaint i
s-
sued, which alleged, inter alia, that TD Barton violated Section 
8(a)(1), (3)
,
 
and (5), and 8(d), of the National 
Labor Relations 
Act (the Act) by: advising unit employees that they were no 
longer unionized; unilaterally laying off unit employees and 
reducing their weekly work hours; laying off employees due to 
their 
u
nion activities; failing to recognize the Union or
 
meet to 
negotiate a successor agreement; failing to abide by the colle
c-
tive
-
bargaining agreement by violating its dues deduction, se
n-
iority and layoff provisions; failing to furnish relevant info
r-
mation to the Union; and failing to notify the Union regard
ing 
the sale of its business or bargain over the effects.  In its a
n-
swer, TD Barton denied any unlawful action.
3
 
On the entire record, including my observation of the d
e-

briefs,
4
 
I make the followi
ng
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
At all material times, TD Barton, a corporation, with an o
f-
fice and place of business in Pawtucket, Rhode Island operated 
a supermarket.  Annually, in conducting such operations, it 
derived gross revenues exceeding $500
,000, and purchased and 
received at the supermarket goods valued in excess of $5000 
directly from points located outside of Rhode Island.  As a 
result, it admits, and I find, that it was an employer engaged in 
                                        
                  
 
1
 
I find that the underlying charges, and connected amendments, 
were properly filed and served.
 
2
 
All dates herein are in 2011, unless otherwise indicated.
 
3
 
The answer was filed and ad
mitted at the hearing.  See (GC Exh. 
1(z)).
 
4
 
The Union did not file a posthearing brief.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
438
 
commerce within the meaning of Section 2(2), (
6), and (7) of 
the Act.  It further admits, and I find, that the Union is a labor 
organization within the meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A.  Background
 
The majority of the controlling facts herein are undisputed.  
O
n September 6, 2007, the Union was certified by the National 
Labor Relations Board (the Board) to represent the unit.  At 
that time, the supermarket was owned by JD Food Corp.  The 
parties consequently negotiated a collective
-
bargaining agre
e-
ment covering 
the unit, which ran from August 1, 2008 to July 
31, 2011 (the 08
-
11 CBA).  (GC Exh. 2
.
)
 
In 2009, TD Barton, which was owned by Toribio Diaz, pu
r-
chased the supermarket from JD Food Corp.  Following the 
sale, TD Barton agreed to recognize the Union and assum
e the 
08
-
11 CBA in its entirety.  (GC Exh. 3
.
)  In 2010, however, TD 
Barton began experiencing financial difficulties, which promp
t-
ed the sale of the supermarket and instant litigation.
 

 
On April 13, TD Barton alerted the 

i-

4
.
)  Diaz testified that he erroneously believed that, upon the 
expiration of the 08
-
11 CBA, he was free to oust the Union, 
and unilaterally convert the supermarket into a 
union
-
free shop.
 
C.  Union Efforts to Begin Negotiations
 
On April 20, the Union requested TD Barton to commence 
bargaining over a successor agreement.  (GC Exh. 5
.
)  Union 
Executive Assistant Timothy Melia and Organizer Carlos Go
n-
zalez credibly testified t
hat, after TD Barton failed to respond 
to their several followup phone calls, they eventually reached 
Diaz and coaxed him to attend a short meeting at their offices 
in June.  Melia stated that, at this meeting, Diaz remained u
n-
willing to negotiate or sched
ule future sessions, and adamantly 
asserted that his 
u
nion obligations would cease, after the 08
-
11 
CBA expired on July 31.
 
D.  First Information Request
 
On June 24, the Union requested the following information:
 
 

 
An up
-
to
-
date seniority roster . . . ;
 

 
Current addresses and social security number of 
all employees . . .;
 

 
Date of employment; Current rates of pay; Cu
r-
rent classification;
 

 
Regularly scheduled hours of work. . . .
5
 
 
(GC Exh. 6
.
)  In this letter, the Union again sought to co
m-
mence bargaining.  
TD Barton failed to respond.
 
E.  
The 

 
In early July, Melia visited the supermarket.  He credibly te
s-
tified that he encountered Alberto Durand, 
st
ore 
m
anager, and 
asked him when negotiations would begin.  He related that 
                                        
                  
 
5
 
This letter also sought financial information, which was not e
n-
compassed by the complaint, and, thus, not part of the proceeding.
 
Durand
 
told him to call Diaz, who then failed to return multiple 
messages.  He stated that Durand said that the supermarket was 
struggling, and implied that it could be sold.  He added that 
employees also reported seeing potential buyers, who seemed 
to be tourin
g the store.  He indicated, however, that TD Barton 
never directly advised the Union that it was selling the supe
r-
market.
 
Juan Gomez, a unit employee, credibly testified that, in July, 
prior to the expiration of the 08
-
11 CBA, Store Manager D
u-
rand told him
 


.
)  He recalled D
u-
rand lamenting that the supermarket was very difficult to sell 
because it was unionized.
 
F.  Second Information Request and Effects
 
Bargaining D
emand
 
Melia stated that, in light of the liquidation rumors, he opted 
to seek confirmation from TD Barton.  On November 10, he 
requested the following information:
 
 
All documents that relate to any change in the ownership of 
TD Barton . . . effective at an
y time from January 1, 2011 . . . 
[including] all contracts, agreements . . . and documents that 
set forth all terms and conditions of sale, including but not 
limited to:
 
 
a)
 

i-
nancial obligations of the seller 
and;
 
 
b)
 
the employment status as of the effective date of 
the sale of any and all persons employed by the 
seller within the six months preceding the effe
c-
tive date of the transfer of ownership.
 
 
[T]he Union
 
hereby demands to bargain concerning 

n-
ditions of employment of any contemplated or pen
d-
ing change in ownership of C
-
Town Supermarket.
 
 
(GC Exh. 7
.
)  Melia added that he also sought this information 
in order
 

-
11 CBA (i.e., the successorship clause), which provided:
 
 
This Agreement shall be binding upon the Company . . . and 
its successors . . . and no provision . . . shall be nullified . . . as 
a result of
 
any consolidation, sale, transfer, assignment. . . .  
The Company agrees that it will not conclude . . . the above 
described transactions unless an agreement has been entered 
into [that] . . . this Agreement shall . . . be binding on . . . [the] 
business 
organization continuing the business.  It is the intent  
. . . shall remain in effect . . . regardless of any change of any 
kind in . . . ownership.
 
 
(GC Exh. 2 at 1
.
)  TD Barton ignored the information and e
f-
fects bargaining request.
 
G.  Reduced Hours and
 
Layoffs
 
1.  Reduced hours
 
Melia testified that, in May or June, unit employees contac
t-
ed the Union and complained about their work hours being cut.  
Diaz admitted to cutting work hours, beginning in April, and 
explained 
that he proportionally cut everyone

 C
-
TOWN SUPERMARKET
 
439
 
to 10 hours per week, as a consequence of declining sales.  
It is 
undisputed that TD Barton never advised the Union before 
unilaterally cutting hours.
 
2.  Layoffs
 
The 08

11 CBA contained a detailed layoff procedure.  Art
i-
cle 21 provided:
 
 
Section 1
 
A.
 

length of continuous service with the Co
m-
pany in any bargaining unit position from 
the first date of employment. . . .  The pri
n-
ciple of seniority shall apply . . . in all ma
t-
ters, including layoffs. . 
. .
 
 
Section 2

Layoffs and Recalls
 
A.
 
Layoffs and recalls shall be governed by 
inverse seniority.
 
 
B.
 
In the event of a layoff, the junior employee 
within a classification will be laid off using 
their overall Company seniority.  When it is 
determined that the layoff shall come from 
 
C.
 
a specific department within the store, the 
person with the least storewi
de seniority in 
that department shall be the person laid off 
regardless of their time in said department.
 
 
D.
 
When it becomes necessary to layoff, a 
full
-
time employee may bump a junior part
-
time employee.  First, within the depar
t-
ment, and then in total stor
e. . . .
 
 
H.
 
When the Company determines that . . . 
layoffs are necessary, the Company and the 
Union shall meet to discuss the application 
of the Agreement set forth in this Article 
prior to any . . . layoff. . . .
 
 
(GC Exh. 2
.
)  The 08

11 CBA also afforded s


 
Melia testified that, in June, the supermarket began laying 
off employees.  The following chart, which describes weekly 
work hours, demonstrates the timing of these layoffs, and 
shows that several, less senior, em
ployees maintained emplo
y-
ment (i.e., Bonilla, Vasquez,
 
and Fernandez), even after seve
r-
al, highly senior, employees were separated (i.e., Juan and Ne
l-
son L. Gomez, Ramos
,
 
and Orellana):
 
 
 
 
(GC Exhs. 
14

42
.
)  It is undisputed that TD Barton failed to 
confer with the Union before conducting layoffs.
 
Polanco, 
s
tore 
m
anager, credibly testified that, with his i
n-
put, Diaz determined the scope and timing of these layoffs.  He 
added that some employees approa
ched him and requested a 
layoff, in order to become eligible for unemployment benefits.  
He denied that layoffs were prompted by 
u
nion activities, al
t-
hough he failed to explain why Orellana, the steward and most 
senior employee, as well as Union 
A
ctivists 
Juan and Nelson L. 
Gomez, were laid off before several less senior workers.  He 
acknowledged that Orellana and the Gomez brothers were a
c-
tive 
u
nion supporters, who often complained to the Union about 
workplace issues.  He recollected that their complaints 
often 
involved allegations of supervisors performing bargaining unit 
work.
 
Employee Name
 
Seniority
 
Dates
 
in Inverse
 
Order
 
Wk.
 
end.
 
5/20
 
Wk.
 
end.
 
6/30
 
Wk.
 
end.
 
7/21
 
Wk.
 
end.
 
8/25
 
Wk.
 
end.
 
9/29
 
Wk.
 
end.
 
10/27
 
Wk.
 
end.
 
11/3
 
Wk.
 
end.
 
11/25
 
Nayla Almeida
 
09/18/10
 
28.75
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
Jalizsha Bonilla
 
09/3/10
 
24.75
 
24.08
 
0
 
0
 
0
 
0
 
21.73
 
20.13
 
Melissa Ruiz
 
03/12/10
 
10.05
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
Julio V. Sierra 
 
01/22/10
 
29.76
 
35.65
 
34.82
 
38.15
 
27.41
 
3.93
 
0
 
0
 
Felix Rodriguez
 
01/8/10
 
31.42
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
Nelly Latour
 
12/12/08
 
28.16
 
0
 
27.76
 
31.65
 
0
 
0
 
0
 
0
 
Maria Ramirez
 
10/17/08
 
6.7
 
40
 
39.78
 
0
 
26.65
 
28.84
 
28.15
 
0
 
Jose Garcia
 
09/26/08
 
35.08
 
35.12
 
39.25
 
0
 
0
 
0
 
0
 
0
 
Carlos D. Santos
 
08/1/08
 
33.89
 
30.58
 
40
 
0
 
33.39
 
23.88
 
7.15
 
0
 
Gerardo M. Nolasco
 
01/18/08
 
35.44
 
31.80
 
46.79
 
48
 
35.28
 
27.74
 
12.73
 
0
 
Alexis Vasquez
 
11/30/07
 
35.50
 
36.23
 
40
 
39.07
 
31.55
 
28.08
 
27.65
 
21.72
 
Alfonso R. Fernandez
 
10/19/07
 
35.87
 
40
 
0
 
35.73
 
26.93
 
40
 
40
 
37.31
 
Isabel Gomes
 
10/12/07
 
28.90
 
37.74
 
28.73
 
40
 
28.78
 
29.28
 
29.32
 
0
 
Mireya Serrano
 
07/27/07
 
34
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
Carlos Peguero
 
07/13/07
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
Francis M. Torres
 
06/02/06
 
27.67
 
31.95
 
19.58
 
24.02
 
30.32
 
30.03
 
29.93
 
28.37
 
Juan Gomez
 
10/26/05
 
36.62
 
36.30
 
38.67
 
40.90
 
30.85
 
5.13
 
0
 
0
 
Nelson L. Gomez
 
05/20/05
 
35.27
 
40
 
36.91
 
37.32
 
29.67
 
5.12
 
0
 
0
 
Gillermina V. Ramos
 
11/22/02
 
26.67
 
33.40
 
32
 
34
 
40.73
 
34.28
 
34.47
 
0
 
Miguel Orellana (steward)
 
01/23/09
 
0
 
36.32
 
37.35
 
45.95
 
37.07
 
10.13
 
0
 
0
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
440
 
Diaz indicated that ongoing financial problems prompted the 
layoffs.  He did not dispute that the Union was never offered 
the chance to negotiate over this matter.
 
H.  Failure to Re
mit Union Dues
 
The 08

11 CBA contained a detailed dues deduction proc
e-
dure.  Article 3 provided:
 
 
Section 1
 
The Company agrees to deduct weekly Union dues 
and initiation fees, including arrears, from the wages 
of . . . members of the Union
 
. . . who . . . sign an a
u-
thorization card for such deductions.
 
 
The Company shall remit each month to the Union,    
. . . initiation fees, membership dues, and arrears. . . .
 
 
 
(GC Exh. 2 at 3
.
)
 
Melia testified that the entire unit authorized TD Barton t
o 
deduct and remit their dues.  He added that TD Barton failed to 
remit such monies since April 30.  See also (GC Exh. 8).
6
 
Gonzalez credibly testified that he visited the supermarket in 
August to inquire about the dues delinquency.  He stated that, at 
tha
t time, he met Aida, the bookkeeper, who stated that:
 
 
Diaz told her that there was no longer a Union contract . . . 

monies to the local office.
7
 
 
(Tr. 54
.
)
 
I.  August Telephone Conversation
 
Gonzalez credibly testified that, in August, he phoned Diaz 
about his failure to schedule negotiations, dues delinquency, 
rumored business sale, and other matters.  He recounted this 
exchange:
 
 
G
ONZALEZ
:
 
I heard that you are no longer taking dues 
out from 
the members and I want to know why.
 
D
IAZ
:
 


no longer in place.
 
G
ONZALEZ
:
 




to bargain in good faith.  And plus, you agreed that you 
were going to do that.
 
D
IAZ
:
 



to sell the business.  I have seven buyers, but, because of 

 
G
ONZALEZ
:
 
What do you mean about that?
 
                                        
                  
 
6
 
The Union

from 
April 30 through O
c-
tober 29, TD Barton owed dues totaling 
$4132.35 (i.e.
,
 
$153.05 in 
weekly dues times 27 weeks of delinquency).  See (GC Exhs. 8

9).
 
7
 
I denied TD Barton

s objection that this testimony was inadmiss
i-
ble he
arsay.  See Fed.R.Evid. 801(d)(2)
 
(agent

s admissions are not 
hearsay).
 
D
IAZ
:
 
With the Union, no buyer wants to take this place. . . .  
We are not doing [well] . . . .  We are suffering. 
 


 
G
ONZALEZ
:
 

you need to bargain. . . .  You . . . have to respect seniority 
and you have to bargain over the hours being cut.  You 

ours. . . .
 
 
(Tr. 55

59
.
)  

 
J.  September Meeting
 
In late September, Gonzalez and Melia met with Diaz at the 

that the business was failing, being marketed
 
to potential bu
y-


to meet with the Union again on October 13, but, subsequently 
cancelled the meeting.
8
 
K.  Loss of Supermarket
 
D
iaz lost the supermarket in November, after TD Barton d
e-
faulted on its financial obligations.  See (R. Exhs. 1

3).  At that 
time, the supermarket was placed under a receivership, and its 
assets were liquidated and redistributed.
 
III
.
  
ANALYSIS
 
A.  Section 
8(a)(1)
 
Allegation
9
 
This 8(a)(1) allegation, which alleges that, on October 21, 
Polanco told employees that there was no longer a union at the 
supermarket, lacks merit.  The Board has held that informing 

was, u
n-

8(a)(1).  See 
Spectrum Health
, 353 NLRB 996, 1005 (2009) 
(two
-
member decision), adopted 
355 NLRB 594 (2010)
, citing 
Windsor Convalescent Center
, 351 NLRB 975, 987

988 
(2007), enfd. in relevant part 570 F.3d 354 (D.C. Cir. 2009).  In 
the instant case, however, although Durand stated in July that 
there would be no Union after 
the 08
-

10
 
there is no evidence that Polanco made such a comment on 
October 21.  I find, as a result, that TD Barton did not violate 
the Act, in the manner alleged.
 
B.  Section 
8(a)(5)
 
Allegations
 
Section 8(a)(5) provides that it is an u
nfair labor practice for 

e-


n-
fer[ring] in good faith with respect to wages
, hours, and other 
terms and conditions of employment, or the negotiation of an 

158(d).
 
                                        
                  
 
8
 
Diaz stated that he cancelled the meeting because his mother was 
ill, and, thereafter, considered rescheduling to be a moot point after he 
lost the supermarket in November.
 
9
 
This al
legation is listed under pars. 10 and 28 of the complaint.
 
10
 
Counsel for the Acting General Counsel did not seek to amend the 
complaint to encompass such testimony.
 
 C
-
TOWN SUPERMARKET
 
441
 
1.  Information requests
11
 
TD Barton violated Section 8(a)(5) by neglecting the U
n-

 
10 information requests.  An e
m-
ployer must, upon request, provide a union with information, 
which is necessary and relevant to its representational role.  
NLRB v. Acme Industrial Co.
, 385 U.S. 432 (1967).  Relevancy 
is defined by a broad discovery standar
d, and it is only nece
s-
sary to show that requested information has 
potential
 
utility.  
Id.  An employer must, for example, provide information co
n-
nected to collective bargaining or contract administration.  
NLRB v. Truitt Mfg. Co.
, 351 U.S. 149, 152

153 (1
956); 
Southern California Gas Co.
, 344 NLRB 231, 235 (2005).
 
i.  June 24 Request
 

24 request.  This request, which coincided with the expiration 
of the 08
-
11 CBA, requested unit information (i.e., 
seniority 
dates, wage data, schedules, etc.), which would have aided the 

violated the Act by not providing this information.
12
  
A
-
1 Door 
& Building Solutions
, 356 NLRB 
499
 
(2011).
 
ii.  November 10 
Request
 
TD Barton violated the Act by similarly ignoring the N
o-
vember 10 request.  This request, which concerned the rumored 
sale of the supermarket, would have, inter alia, aided the U
n-

the pur
chaser was a successor; and enforce its rights under 
s
ection 2 of the 08
-
11 CBA.  I find, therefore, that TD Barton 
violated the Act by failing to provide this information.  See 
Piggly Wiggly Midwest
, 357 NLRB 
2344
 
(2012) (requiring the 
provision of sales 
and franchise agreements); 
Compact Video 
Services
, 319 NLRB 131, 142

143 (1995), enfd. 
121 F.3d 478 
(9th Cir. 1997)
 
(sales agreement is producible).
 
2.  Effects bargaining
13
 
TD Barton violated the Act by failing to: notify the Union 
about the sale of the supermarket; or engage in effec
ts bargai
n-

decision to close its operations is unlawful.  See, e.g., 
Champ
i-
on International Corp.
, 339 NLRB 672 (2003).  Effects b
a
r-

m

First National Maintenance Corp. v. NLRB
, 
452 U.S. 666, 682 (1981).
 

o-
vember 10 information request and effects bargaining demand.  
I find, as a result, that it violated Section 8(a)(5),
 
by denying 
the Union an opportunity to conduct effects bargaining over its 
decision to sell the supermarket.
 

n-
cial collapse and receivership excused its bargaining obligation, 
its position is invalid.
  

                                        
                  
 
11
 
These allegations are listed under pars. 17

21 and 30 of the co
m-
plaint.
 
12
 
TD Barton ha
s not disputed the request

s validity, or its failure to 
comply.
 
13
 
These allegations are listed under pars. 25, 26
,
 
and 30 of the co
m-
plaint.
 

not eliminate its obligation to engage in effects bargaining.  
See, e.g., 
Burgmeyer Bros.
,
 
Inc.,
 
254 NLRB 1027, 1028 (1981) 
(
debtor
-
in
-
possession under 
the Bankruptcy Act, which b
e-
lieves it might be financially unable to meet any union d
e-
mands, still retains its effects bargaining obligation).
 

14
 
TD Barton violated the Act, when it unilaterally redu
ced unit 

e-
quate notice to the union and bargain concerning changes to 

Sheraton Hotel 
Waterbury
, 312 NLRB 304, 307 (1993)
; 
General Electric Co.
, 
137 NLRB 1684, 1686 (1962).  Between August and the N
o-
vember sale of the supermarket, TD Barton unilaterally reduced 

hedules.  These redu
c-
tions were implemented without notifying the Union.  This 
conduct, accordingly, violated Section 8(a)(5).
 
4.  Layoffs of unit employees
15
 
i.  Unilateral layoffs
 
TD Barton violated Section 8(a)(5), when it unilaterally laid 
off several 
unit employees between October 19 and November 
10.   The complaint, which was amended at the hearing, alleged 
that it unilaterally laid off the following 16 employees between 
October 19 and November 10: Juan Gomez; Nelson L. 
Gomez;
16
 
Miguel Orellana; Julio
 
V. Sierra;
17
 
Geraldo N. Ma
l-
donado;
18
 
Carlos D. Santos;
19
 
Melissa Ruiz; Maria Ramirez; 
Gillermina V. Ramos;
20
 
Nayla Almeida; Jose M. Garcia; Nellie 
Y. Latour; Carlos Peguero; Felix Rodriguez; Mireya Serrano; 
and Isabel Gomes.
21
  
The Board has held that, ab

o-

the union and bargain with it concerning both a layoff decision 
and its effects.  See 
Tri Tech Services,
 
340 NLRB 894, 894

895 (2003); 
Lapeer Foundry & Machine, Inc.
, 289 NLRB 952, 
95
4

955 (1988)
.
 

19 and November 10, it laid off the following nine unit e
m-
ployees: Juan Gomez; Nelson L. Gomez; Orellana; Sierra; 
Maldonado; Santos; Ramirez; Ramos; and Gomes.  Diaz 
acknowledged that
 
mass layoffs occurred at the end of his ow
n-
ership tenure, and did not aver that any of the above
-
listed nine 
employees were separated for misconduct or other cause.  It is 
                                        
                  
 
14
 
This allegation is listed under pars. 22 and 30 of the complaint.
 
15
 
This allegation is listed under pars. 11, 24, 
26, 27
,
 
and 30 of the 
complaint.
 
16
 
His name is incorrectly identified in par. 11 of the complaint as 
Nelson Gomez.
 
17
 
His name is incorrectly identified in par. 24 of the complaint as 
Julio Velez.
 
18
 
His name 
is incorrectly identified in par. 24 of the complaint as 
Geraldo Nolaco.
 
19
 
His name is incorrectly identified in par. 24 of the complaint as 
Carlos Santos.
 
20
 
Her name is incorrectly identified in par. 24 of the complaint as 
Guillermina Ramos.
 
21
 
Par. 24
 
of the complaint was amended at the hearing to include 
Almeida, Garcia, Latour, Peguero, Rodriguez, Serrano
.
 
and Gomes.  
(Tr. 194

195
.
).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
442
 
also undisputed that TD Barton conducted its layoffs, without 
first notifying the U
nion or bargaining.  I find, as a result, that 
its unilateral layoff of the latter nine unit employees violated 
Section 8(a)(5).
22
 

separated the following seven unit employees between October 
19
 
and November 10: Peguero; Ruiz; Almeida; Serrano; Rodr
i-
guez; Garcia; and Latour.  These layoffs preceded the co
m-
plaint allegation, and occurred between May 17 and September 
22.  I find, as a result, that these layoffs were not encompassed 
by the complaint
.  Accordingly, I do not find that these layoffs 
were unlawful.
23
 
ii.  Layoffs in violation of procedures in 08
-
11 CBA
 
TD Barton violated the Act by laying off Juan Gomez, Ne
l-
son L. Gomez
,
 
and Orellana, in contravention of the 08
-
11 

 
provisions.  An employer violates 
Section 8(a)(5), when during the term of a contract, it unilate
r-

employment, without affording the 
u
nion notice and an oppo
r-
tunity to bargain.  
NLRB v. Katz,
 
369 U.
S. 736 (1962)
.  The 
obligation to refrain from unilaterally changing terms and co
n-
ditions of employment continues after contract expiration and 
until good
-
faith bargaining results in impasse.  
Georgia
-
Pacific,
 
305 NLRB 112 (1991)
.  The 08
-
11 CBA mandates that layoffs 
occur in inverse seniority order, 
and afforded Orellana, the 
steward, the highest seniority rank.  In spite of such language, 
several less senior employees remained employed, even after 
Juan Gomez, Nelson L. Gomez
,
 
and Orellana were laid off.  
Their premature layoffs, therefore, violated t
he 08
-
11 CBA, and 
were taken without conferring with the Union, obtaining its 
consent, or reaching an impasse.  There is also no evidence of 
waiver.  TD Barton
, thus, violated Section 8(a)(5) by conduc
t-
ing the layoffs in this manner.
 
                                        
                  
 
22
 
The receivership was not an economic exigency, which excused its 
bargaining duty regarding the layoffs.  Diaz conce
ded that his financial 
difficulties began as early as 2010.  An economic exigency, which 


n-
gelica Healthcare Servi
ces Group, 284 NLRB 844, 853 (1987).  In 
short, TD Barton failed to show that its financial difficulties and recei
v-
ership were unforeseen events, which excused its bargaining obligation.  
See Leiferman Enterprises, 352 NLRB 152, 154

155 (2008) (signif
i-
cant
 
drop in sales and receivership were not unforeseen); Toma Metals, 
Inc., 342 NLRB 787 (2004) (50
-
percent decline in sales over 6 months 
was a chronic condition, which did not excuse unilateral layoffs).
 
23
 
With the exception of Ruiz, 
c
ounsel for the Acting
 
General Cou
n-
sel conceded this matter in her posthearing brief, although she did not 
formally withdraw these allegations.  See (GC Br. at 13, fn. 49 (stating 

include [Serrano, Almeida, Garcia
, Latour, Peguero, Rodriguez and 
Gomes]. . . .  (Tr. 194
.
)  
H
owever, it appears that, with one exception, 
those individuals were 
not
 

c-
tion
 
in force
.  The sole exception is . . . Gomes, who was laid off on 
November
 
17 and should be included in the Consolidated Complaint. 
[Emphasis added.]

)  Concerning Ruiz, who was laid off around June 3, 
and not raised by counsel, an analogous argument favoring dismissal is 
persuasive.
 
5.  Failure to deduct 
and remit union dues
24
 
i.  Discontinuation of dues deductions and
 
remittances during term of 08
-
11 CBA
 
TD Barton violated Section 8(a)(5) and (d) by discontinuing 
dues deductions and remittances during the term of the 08
-
11 

ction 8(a)(5) . . . as elucida
t-
ed in Section 8(d) . . ., by modifying a term of a collective
-
bargaining agreement without the consent of the other party 

25
  
Bonnell/Tredegar Industries
, 
313 NLRB 789, 790 (1994), enfd. 46 F.
3d 339 (4th Cir. 1995).  
TD Barton ceased remitting dues and initiation fees to the U
n-
ion from April 30 through July 31, i.e., during the duration of 
the 08
-
11 CBA.  This action violated 
a
rticle 3 of the 08
-
11 
CBA, and, as a result, violated the Act.
 
ii.  
Discontinuation of dues deduction after
 
expiration of 08
-
11 CBA
 
Counsel for the Acting General Counsel asserts that TD Ba
r-

similarly unlawful.  She contends that, as a policy matter, e
m-
ployers sh
ould be required to continue postexpiration checkoff 
procedures, in the same manner that they are required to mai
n-
tain wages, benefits, and other mandatory terms and conditions 
of employment, until a new agreement is reached or a good
-
faith impasse accrues
.  She concedes, however, that her pos
i-
tion is contrary to longstanding Board precedent.  See 
Bethl
e-
hem Steel Co.
, 136 NLRB 1500 (1962)
.  Although she offers 

most recent decision addressing this m
atter effectively rea
f-
firmed the precedent, in the absence of a three
-
member major
i-
ty to overrule it.  See 
Hacienda Resort Hotel & Casino (Hac
i-
enda III)
, 355 NLRB 
742
 
(2010)
.
 
Accordingly, in agreement with TD Barton, I find that its 
unilateral decision to cease dues checkoff after 
July 31 was 

e-

Waco, Inc.
, 
273 NLRB 746 fn. 14 (1984), citing 
Iowa Beef Packers
, 144 
NLRB 615, 616 (1963).
 
6.  Failure to recognize the Union
26
 
T
D Barton violated Section 8(a)(5) and 8(d), by withdrawing 
recognition of the Union on October 12 and by continuously 
failing to comply with its requests to meet and negotiate a su
c-
cessor contract.  Section 8(a)(5) requires an employer to ba
r-
gain with a un
ion, which represents a majority of its employees.  
Levitz Furniture Co. of the Pacific
, 333 NLRB 717 (2001)
.  In 
general, an employer, who w
ithdraws recognition from an i
n-

obligation continues after the expiration of a contract, unless 
the union is shown to have lost majority support.  
Id
. 
  
The Act 
                                        
                  
 
24
 
These allegations are listed under pars. 1
6, 26
, 27, and 30 of the 
complaint.
 
25
 

l-
lectively shall also mean that no party to such contract shall [unilatera
l-

29
 
U.S.C. § 158(d)
.
 
26
 
This allegation is listed under pars. 13

15, 
23, 26
,
 
and 30 of the 
complaint.
 
 C
-
TOWN SUPERMARKET
 
443
 
similarly requires the parties to meet at reasonable times 
and 
confer in good faith with respect to wages, hours, and other 
terms and conditions of employment or the negotiation of an 
agreement.  
Regency Service Carts, Inc.
, 345 NLRB 671, 671 

confer with a
 
union in order to negotiate a successor contract 
violates the Act.  Id.
 

r-
tures to schedule bargaining sessions.  It ceased dues dedu
c-
tions during the term of the 08
-
11 CBA, failed to fulfill legit
i-
mat
e information requests and made several unilateral changes.  
Diaz also openly stated that he would cease recognizing the 
Union after the 08
-
11 CBA expired.  I find, as a result, that, by 
engaging in such conduct, it effectively and unlawfully wit
h-
drew reco
gnition of the Union.
 
C.  
The
 
8(a)(3)
 
Allegations
27
 
TD Barton violated Section 8(a)(3), when it laid off Juan 
Gomez, Nelson L. Gomez, and Orellana.  The framework for 
analyzing alleged 8(a)(3) violations is 
Wright
 
Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982).  Under 
Wright
 
Line
, the General Counsel 

conduct m
otivated the adverse action. The General Counsel 
must show, either by direct or circumstantial evidence, that: the 
employee engaged in protected conduct; the employer knew or 
suspected that he engaged in such conduct: the employer ha
r-
bored animus against s
uch conduct; and the employer took the 
personnel action at issue because of such animus.
 
Under the 
Wright
 
Line
 
framework, if the General Counsel 
makes a prima facie showing, it meets its initial burden to pe
r-
suade, by a preponderance of the evidence, that 
protected acti
v-

is established, the burden of persuasion shifts to the employer 
to show that it would have taken the same adverse action, even 
absent the protected activity.  
NLRB v. Transport
ation 
Ma
n-
agement 
Corp.
, 462 U.S. 393, 399, 403 (1983); 
Manno Ele
c-
tric
, 321 NLRB 278, 280 fn. 12 (1996), enfd. 127 F.3d 34 (5th 

cannot simply present a legitimate reason for its action but must 
per
suade by a preponderance of the evidence that the same 
action would have taken place even in the absence of the pr
o-

Serrano Painting,
 
332 NLRB 1363, 1366 

pretext, i.e., the re
asons given for its actions are either false or 
not, in fact, relied on, the employer fails by definition to show 
that it would have taken the same action for those reasons, and 
there is no need to perform the second part of the 
Wright
 
Line
 
analysis.  On t
he other hand, further analysis is required if the 

e-
fends that, even if an invalid reason might have played some 

action against the 
employee for permissible reasons.  
Palace 
Sports & Entertainment, Inc. v. NLRB
, 411 F.3d 212, 223 (
D.C. 
Cir. 2005)
.
 
                                        
                  
 
27
 
This allegation is listed under pars. 11, 12, and 29 of the co
m-
plaint.
 
1.  Prima facie case
 
i.  Union activity
 
Juan and Nelson L. Gomez and Orellana, each engaged in 
u
nion activity.  Orellana was a steward, and Juan and Nelson L. 
Gomez were active 
u
nion supporters, who filed grievances and 
lodged complaints s
eeking to enforce the 08
-
11 CBA.  TD Ba
r-
ton conceded such activity.
 
ii.  Knowledge
 
TD Barton was aware of their 
u
nion activities.  Polanco, a 
former supervisor, confirmed that he was aware of such activ
i-
ties.
 
iii.  Animus and causation
 
There is ample evidence of 
u
nion animus and causation.  

Union, ongoing refusal to bargain a successor agreement, un
i-
lateral cessation of dues deductions, unilateral layoffs, failure to 
negotiate ove

repeated statements that he was unable to sell the supermarket 
because of the Union.  Animus also included 
S
upervisor D
u-

Union after the 08
-
11 CBA exp
ired; and the Union was respo
n-

animus prompted the layoffs at issue.
 
iv.  Prima facie case under Wright Line
 
I find, therefore, that counsel for the Acting General Counsel 
has proven that:
 
Juan and Nelson L. Gomez and Orellana e
n-
gaged in 
u
nion activities; TD Barton was aware of such activ
i-
ties; and union animus triggered their layoffs.  Thus, I find that 
she has met her initial burden of persuasion under 
Wright
 
Line
.  
I will now assess TD B

 
2.  Pretextual discharge reasons
 
Although TD Barton explained that the layoffs were caused 
by a sharp business decline, I find that this explanation is pr
e-

i-
nes
s dropped and layoffs were warranted, TD Barton inexplic
a-
bly abandoned its contractual layoff procedure in order to 
prematurely target 
u
nion supporters Juan and Nelson L. Gomez 
and Orellana.  The 08
-
11 CBA clearly required layoffs to pr
o-
ceed in inverse sen
iority order, which would have preserved the 
continued employment of Juan and Nelson L. Gomez, who 
possessed a high level of seniority, and Orellana, who po
s-
sessed super
-
seniority,
28
 
for several additional weeks.  When 
Orellana was laid off, besides Juan a
nd Nelson L. Gomez, there 
were nine unit employees with lesser seniority and no obvious 
u
nion activity, who remained employed.
29
  
Similarly, when 
Juan and Nelson L. Gomez were laid off, besides Orellana, 
there were eight unit employees with lesser seniorit
y and no 
                                        
                  
 
28
 
The Board has held that super seniority clauses, which are limited 
to layoffs, a
re lawful.  See 
Dairylea Cooperative, Inc.,
 
219 NLRB 656, 
658 (1975)
, enfd. sub nom. 
NLRB v. Teamsters Local 338,
 
531 F.2d 
1162 (2d Cir. 1976).
 
29
 
They were Bonilla, Fernandez, Gomes, Maldonado, Ramirez, R
a-
mos, Santos, Torres, and Vasqu
ez.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
444
 
obvious 
u
nion activity, who remained employed.
30
  
TD Barton 
conspicuously failed to explain why it abandoned the contra
c-
tual layoff procedure, in order to prematurely eradicate the 

was 
pretextual.
 

as well as my consideration of the many factors that led me to 
find animus, and knowledge, I conclude that its proffered re
a-
son was a mere pretext and that antiunion animus motivated i
ts 
actions.  Accordingly, no further analysis of its defenses is 
necessary for, as the Board stated in 
Rood Trucking Co.
, 342 
NLRB 895, 898 (2004):
 
 
A finding of pretext defeats any attempt by the Respondent to 
show that it would have discharged the discri
minatees absent 

s-

are pretextual

that is, either false or not in fact relied upon

the Respondent fails by definition to show that it 
would have 
taken the same action for those reasons, absent the protected 
conduct, and thus there is no need to perform the second part 
of the 
Wright
 
Line
 

Golden State Foods Corp.
, 340 
NLRB 382, 385 (2003). . . .
 
C
ONCLUSIONS OF 
L
AW
 
1.  TD Barton
 
was an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act.
 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3.  All employees performing work covered under the 2008

2011 collective
-
bargaining agreement between TD Barton and 
the Union constituted an appropriate unit for the purposes of 
collective bargaining within the meaning of Section 9(b) of the 
Act.
 
4.  At all material times, the Union was the exclusive colle
c-
tive
-
bargaining repre

above unit within the meaning of Section 9(a) of the Act.
 
5.  TD Barton violated Section 8(a)(
3
) and (
1
) of the Act, by 
prematurely laying off Juan Gomez, Nelson L. Gomez, and 
Miguel Orellana because of their 
u
nion
 
or other protected co
n-
certed activities.
 
6.  TD Barton violated Section 8(a)(
5
) and (
1
) of the Act by 
failing and refusing to provide relevant information to the U
n-
ion, which was requested in its June 24 and November 10, 2011 
letters.
 
7.  TD Barton violat
ed Section 8(a)(
5
) and (
1
) of the Act by, 
since on or about November 1, 2011, failing to notify the Union 
about its sale of the supermarket and neglecting to bargain with 
it over the effects on unit employees.
 
8.  TD Barton violated Section 8(a)(
5
) and (
1
)
 
of the Act by 
laying off the following nine unit employees between October 
19 and November 10, 2011, without affording the Union ad
e-
quate notice or an opportunity to bargain about such layoffs: 
Juan Gomez; Nelson L. Gomez; Miguel Orellana; Julio V. Sie
r-
ra
; Geraldo Nolasco Maldonado; Carlos David Santos; Maria 
Ramirez; Gillermina Venancia Ramos; and Isabel Gomes.
 
                                        
                  
 
30
 
They were Bonilla, Fernandez, Gomes, Maldonado, Ramirez, Sa
n-
tos, Torres, and Vasquez.
 
9.  TD Barton violated Section 8(a)(
5
) and (
1
) of the Act by 
failing to abide by the terms of the 2008

2011 collective
-
bargaining agreement by lay
ing off Juan Gomez, Nelson L. 

layoff and seniority procedures. 
 
10.  TD Barton violated Section 8(a)(
5
) and (
1
), and 8(d), of 
the Act by failing to abide by the terms of the 2008

2011 co
l-
lective
-
bar
gaining agreement by ceasing to remit dues and in
i-
tiation fees to the Union from April 30 through July 31, 2011.
 
11.  TD Barton violated Section 8(a)(
5
) and (
1
), and 8(d), of 
the Act, by withdrawing its recognition of the Union as the 

ective
-
bargaining representative on October 
12, and by continuously failing to comply with to repeated 
requests to negotiate a successor contract.
 
12.  The unfair labor practices set forth above affect co
m-
merce within the meaning of Section 2(6) and (7) of
 
the Act.
 
R
EMEDY
 
Having found that TD Barton has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 
TD Barton shall provide to
 
the Union the information r
e-
quested in its June 24 and November 10, 2011 letters.  It shall 
also remit to the Union, with interest, dues and other fees, as 
required under the 2008

2011 collective
-
bargaining agreement 
for the period extending from April 30
 
through July 31, 2011.  
See 
King Manor Care Center
, 308 NLRB 884, 887 (1992).
 
In order to remedy its unilateral and discriminatory layoffs, 
TD shall make the nine unit employees whole for any loss of 
earnings
31
 
they may have suffered by reason of their un
lawful 
layoffs, in accordance with 
F. W. Woolworth Co.
, 90 NLRB 
289 (1950), plus interest as computed in 
New Horizons
,
 
283 
NLRB 1173 (1987), compounded daily as prescribed in 
Ke
n-
tucky River Medical Center
, 356 NLRB 
6
 
(2010)
,
 
enf. denied 
on other grounds su
b. nom. 
Jackson Hospital Corp. v. NLRB
, 
647 F.3d 1137 (D.C. Cir. 2011).
 
In order to remedy its unlawful failure to bargain with the 
Union over the effects of its decision to close the supermarket, 
TD Barton shall be ordered to bargain with the Union, on r
e-
quest, about the effects of this decision. As a result of its u
n-
lawful conduct, however, unit employees have been denied an 
opportunity to bargain, when TD Barton might still have r
e-
quired their services and a balance in bargaining power pote
n-
tially existe
d.  Meaningful bargaining cannot be assured until 
some measure of economic strength is restored to the Union. A 
bargaining order alone, therefore, cannot serve as an adequate 
remedy for the unfair labor practices committed.
 
Accordingly, it is necessary, in
 
order to ensure that meanin
g-
ful bargaining occurs and to effectuate the policies of the Act, 
to accompany the bargaining order with a limited backpay r
e-
quirement designed both to make whole the unit employees for 
losses suffered as a result of the violati
ons and to recreate in 
                                        
                  
 
31
 
Reinstatement and the Board

s traditional e
xpunction remedies are 
not, however, warranted, given that the supermarket has been sold.  The 
nine affected employee
s are also eligible to receive a 
Transmarine
 
remedy, which will be discussed, concerning TD Barton

s failure to 
engage in effects bargaining over the supermarket

s sale.
 
 C
-
TOWN SUPERMARKET
 
445
 

r-
gaining position is not entirely devoid of economic cons
e-
quences for TD Barton.  I shall do so by ordering TD Barton to 
pay backpay to the unit employees in a manner simila
r to that 
required in 
Transmarine Navigation Corp.,
 
170 NLRB 389 
(1968), as clarified in 
Melody Toyota,
 
325 NLRB 846 (1998).
 
TD Barton shall, as a result, pay its unit employees backpay 
at the rate of their normal wages when last in its employ from 5 
days 

occurrence of the earliest of the following conditions: (1) the 
date TD Barton bargains to agreement with the Union on those 
subjects pertaining to the effects of its decision to cease opera
t-
ing t
he supermarket on the unit employees; (2) a bona fide i
m-

n-

and order, or to commence negotiations within 5 business days 
after rece


good faith.  In no event, however, shall the sum paid to these 
employees exceed the amount they would have earned as wages 
from the date 
on which TD Barton ceased its operations to the 
time they secured equivalent employment elsewhere, or the 
date on which TD Barton shall have offered to bargain in good 
faith, whichever occurs sooner.  However, in no event shall this 
sum be less than the em
ployees would have earned for a 2
-
week period at the rate of their normal wages when last in the 

which the unit employees would normally have received during 
the applicable period, less any net inter
im earnings, and shall be 
computed in accordance with 
F. W. Woolworth Co.
, supra, plus 
interest as computed in 
New Horizons for the Retarded
, supra, 
compounded daily as prescribed in 
Kentucky River Medical 
Center
, supra, enf. denied on other grounds sub. n
om. 
Jackson 
Hospital Corp. v. NLRB
, supra.
 
If feasible, given that the supermarket had been sold, TD 
Barton is further ordered to distribute appropriate remedial 
notices electronically via email, intranet, internet, or other a
p-
propriate electronic means to
 
its bargaining unit employees, in 
addition to the mailing of paper notices in English and Spanish.  
See 
J
. 
Picini Flooring
, 356 NLRB 
11
 
(2010).
 
On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
32
 
ORDER
 
The Respondent, TD Barton Foods LLC d/b/a C
-
Town S
u-
permarket, Pawtucket, Rhode Island, its officers, agents, su
c-
cessors, and assigns, shall
 
1.  Cease and desist from
 
(
a
)
 
Discriminating against employees in regard to layoff, in 
order to discourage th
eir membership and activities on behalf of 
the Union, or any other labor organization.
 
(
b
)
 
Refusing to provide the Union with requested info
r-
mation that is relevant and necessary to its performance of its 
                                        
                  
 
32
 
If no exceptions are filed as provided by Sec. 102.46 of the 
Board

s Rules and Regu
lations, the findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
duties as collective
-
bargaining representative of e
mployees in 
the following appropriate unit: all employees performing work 
covered under the 2008

2011 collective
-
bargaining agreement 
between TD Barton and the Union.
 
(
c
)
 
Failing and refusing to bargain in good faith with the U
n-
ion as the exclusive collect
ive
-
bargaining representative of its 
unit employees, by laying off unit employees, without first 
affording the Union notice and a reasonable opportunity to 
bargain over their layoffs.
 
(
d
)
 
Failing and refusing to bargain in good faith with the U
n-
ion concern
ing the effects on employees represented by the 
Union of its decision to sell the supermarket.
 
(
e
)
 
Failing and refusing to bargain collectively with the U
n-
ion by failing to remit dues and initiation fees for April 30 
though July 31, 2011, as required under
 
the 2008

2011 colle
c-
tive

bargaining agreement.
 
(
f
)
 
Failing and refusing to bargain collectively with the U
n-
ion by laying off unit employees Juan Gomez, Nelson L. 
Gomez, and Miguel Orellana, in violation of the layoff and 
seniority procedures set forth und
er the 2008

2011 collective
-
bargaining agreement.
 
(
g
)
 
Failing to recognize the Union as the exclusive colle
c-
tive
-
bargaining representative of the unit by, inter alia, ignoring 
its repeated requests to meet and negotiate a successor contract.
 
(
h
)
 
In any lik
e or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(
a
)
 
Promptly provide 
the Union with the relevant information 
requested in its June 24 and November 10, 2011 letters.
 
(
b
)
 
On request, bargain collectively in good faith with the 
Union regarding the effects on unit employees of its decision to 
sell the supermarket and to termina
te its employees, and, if an 
understanding is reached, embody it in a signed document.
 
(
c
)
 
Make whole all nine bargaining unit employees laid off 
between October 19 and November 10, 2011, for any loss of 
pay they may have suffered as a result of their unla
wful layoffs, 
in the manner set forth above in the remedy section of this dec
i-
sion.
 
(
d
)
 
Remit to the Union dues and initiation fees that were not 
forwarded to it, as required under the 2008

2011 collective
-
bargaining agreement, with interest to the Union o
n such sums, 
as described in the remedy section of this decision.
 
(
e
)
 
Pay the former employees in the unit their normal wages 

decision until the occurrence of the earliest of the following 
cond
itions: (1) the date TD Barton bargains to agreement with 
the Unions on those subjects pertaining to the effects of the sale 
of its supermarket; (2) the date a bona fide impasse in bargai
n-

5 b
usiness days after receipt of this Decision, or to commence 
negotiations within 5
-
business days after receipt of TD Ba
r-

subsequent failure to bargain in good faith; but in no event shall 
the 
sum paid to any of the employees exceed the amount he or 
she would have earned as wages from the date on which TD 
Barton ceased its operations to the time they secured equivalent 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
446
 
employment elsewhere, or the date on which the Respondent 
shall have offered 
to bargain in good faith, whichever occurs 
sooner.  However, in no event, shall this sum be less than these 
employees would have earned for a 2
-
week period at the rate of 

interest, as set forth in th
e remedy portion of this decision.
 
(
f
)
 
Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pa
y-
roll records, social security payment records, timecards, pe
r-
sonnel records and reports, and all
 
other records necessary to 
analyze the amount of any backpay which may be due under 
the terms of this Order.
 
(
g
)
 
Within 14 days after service by the Region, Respondent 
shall duplicate and mail, and, if feasible, electronically distri
b-
ute, at its own expen
se, a copy of the notice in English and 
Spanish, to all former employees employed by it at its Pa
w-
tucket, Rhode Island supermarket at any time since April 20, 
2011.
 
(
h
)
 
Within 21 days after service by the Region, file with the 
Regional Director a sworn cer
tification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
 
 
